DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 20190017344 A1) in light of Armilli (US 20190017344 A1), hereinafter Arm.
With respect to claim 1, Lambert discloses a shear ram assembly (50, 52) mounted inside a BOP (40) for cutting drill pipe, coiled tubing, and wireline, and to seal a wellbore, said BOP comprising a bore through said BOP, said BOP further comprising ram cavities on either side of said bore, said ram cavities intersecting with said bore (shown in fig. 4), said shear ram assembly comprising: a lower ram (50) and an upper ram (52) that mount within said ram cavities on opposite sides of said bore through said BOP 
However, Lambert fails to explicitly disclose that upper and lower shoulders 104, 106, are pairs and fails to disclose them being angled in a different direction.
Nevertheless, Arm discloses that upper and lower shoulders 320, 322, are pairs (fig. 3) and disclose them being angled in a different direction (shown in figs. 3, 4a, 4b, 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the shoulders 104, 106 of Lambert pairs which are angled in different directions as claimed in order to centralize the tubular as taught by Arm (pgph. 28).
With respect to claim 2, Lambert discloses a top surface of said upper ram (top surface shown in figs. 4, 6) that conforms to a shape of a ram cavity wall along 90% to 100% of a length of said upper ram from a rear end of said upper ram to a center of a pipe engagement surface on a front end of said upper ram (fig. 4 shows the upper ram contacting the cavity wall along the entirety of the ram positioned in the cavity and figs. 6, 7 shows that the upper surface is planar and continuous along the length so the upper ram will contact the cavity wall along an entirety of the ram length especially since the center of the engagement surface is set back from the front of the ram as shown in fig. 3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert and Arm as applied to claim 1 above, and further in view of Christopherson (US 20200032608 A1), hereinafter Chris.
With respect to claim 3, Lambert and Arm fail to disclose wear pads. 
Nevertheless, Chris discloses a first pair of wear pads and a second pair of wear pads, said first and second pairs of wear pads having a length at least as long as said upper ram and said lower ram (fig. 35, pgph. 79, Chris).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included pairs of wear pads as long as the rams in upper and lower rams as claimed in order to reduce friction and prevent galling as taught by Chris (pgph. 79).
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 4, while US 4132266 A discloses upper and lower shoulders angled in different directions and rotated an angle that appears to fall in the claimed range about the claimed axis, these shoulders are not meant to engage each other as claimed as shown in figs. 3 and 4. No other 
With respect to claim 6, while references such as US 5515916 A, US 20170145772 A1, US 20190345790 A1, and US 20060144586 A1 disclose packer (sealing) material adjacent to mutually engaging shoulder pairs, these references fail to disclose the mutually engaging shoulders themselves comprising packing material as claimed, the packing material being claimed as being for the upper and lower ram packers being interpreted to mean that the packer material of the upper ram contacts and engages with a lower ram packer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200182005 A1 also discloses upper and lower differently angled shoulder pairs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/30/2021